[logo - American Funds®] Prospectus Supplement For the following funds with prospectuses and retirement plan prospectuses dated November 1, Intermediate Bond Fund of America® U.S. Government Securities FundSM January 4, 1.Applicable to Intermediate Bond Fund of America only. a.The table under the heading “Portfolio counselors” in the “Management” section of the prospectus and retirement plan prospectus is amended in its entirety to read as follows: Portfolio counselor/ Fund title (if applicable) Portfolio counselor experience in this fund Primary title with investment adviser (or one of its divisions) John H. Smet President and Trustee 18 years Senior Vice President – Fixed Income, Capital Research and Management Company David A. Hoag Vice President 7 years Senior Vice President – Fixed Income, Capital Research and Management Company Mark A. Brett Less than 1 year Vice President – Fixed Income, Capital Research Company b. The table under the heading “Multiple portfolio counselor system” in the “Management and organization” section of the prospectus and retirement plan prospectus is amended in its entirety to read as follows: Portfolio counselor Investment experience Experience in this fund Role in management of the fund John H. Smet Investment professional for 27 years in total; 26 years with Capital Research and Management Company or affiliate 18 years Serves as an intermediate-term fixed-income portfolio counselor David A. Hoag Investment professional for 21 years in total; 18 years with Capital Research and Management Company or affiliate 7 years Serves as an intermediate-term fixed-income portfolio counselor Mark A. Brett Investment professional for 31 years in total; 16 years with Capital Research and Management Company or affiliate Less than 1 year Serves as an intermediate-term fixed-income portfolio counselor 2.Applicable to U.S. Government Securities Fund only. a.The table under the heading “Portfolio counselors” in the “Management” section of the prospectus and retirement plan prospectus is amended in its entirety to read as follows: Portfolio counselor/ Fund title (if applicable) Portfolio counselor experience in this fund Primary title with investment adviser (or one of its divisions) John H. Smet President and Trustee 23 years Senior Vice President – Fixed Income, Capital Research and Management Company Thomas H. Hogh Vice President 13 years Senior Vice President – Fixed Income, Capital Research Company Fergus N. MacDonald Less than 1 year Vice President – Fixed Income, Capital Research Company Wesley K.-S. Phoa Less than 1 year Vice President – Fixed Income, Capital Research Company b. The table under the heading “Multiple portfolio counselor system” in the “Management and organization” section of the prospectus and retirement plan prospectus is amended in its entirety to read as follows: Portfolio counselor Investment experience Experience in this fund Role in management of the fund John H. Smet Investment professional for 27 years in total; 26 years with Capital Research and Management Company or affiliate 23 years Serves as a fixed-income portfolio counselor Thomas H. Hogh Investment professional for 23 years in total; 19 years with Capital Research and Management Company or affiliate 13 years Serves as a fixed-income portfolio counselor Fergus N. MacDonald Investment professional for 17 years in total; 6 years with Capital Research and Management Company or affiliate Less than 1 year Serves as a fixed-income portfolio counselor Wesley K.-S. Phoa Investment professional for 16 years in total; 11 years with Capital Research and Management Company or affiliate Less than 1 year Serves as a fixed-income portfolio counselor Keep this supplement with your prospectus and/or retirement plan prospectus MFGEBS-031-1209PPrinted in USACGD/AFD/10060-S24151 THE FUND PROVIDES SPANISH TRANSLATION IN CONNECTION WITH THE PUBLIC OFFERING AND SALE OF ITS SHARES. THE FOLLOWING IS A FAIR AND ACCURATE ENGLISH TRANSLATION OF A SPANISH LANGUAGE PROSPECTUS FOR THE FUND. /s/KIMBERLY S. VERDICK KIMBERLY S.
